DETAILED ACTION
Claims 1, 4-8, 11-15, and 18-26 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Priel et al (U.S. Pat. Pub. No. 2013/0238912 A1, hereinafter Priel) in view of Lee (U.S. Pat. 8489837 B1).
Priel and Lee were cited in previous office actions.


As per claim 1, Priel teaches the limitations substantially as claimed, including a method, the method comprising:

identifying, by the storage controller, a trigger (Paragraph [0059], where the trigger is the determination that there is insufficient overall performance);
determining, by the storage controller, to transition from the single-core configuration to a multi-core configuration in response to a trigger (Paragraph [0059], where the trigger is the determination that there is insufficient overall performance; Figure 6); and
expanding, by the storage controller, from the first processor core assigned to process at least one remaining operation from among the one or more operations to a plurality of processor cores in the multi-core configuration that are assigned to process the at least one remaining operation (Paragraph [0059], enabling more processing cores; Figure 6).

	Priel does not expressly teach that the one or more operations were operations of an initialization sequence or that the trigger is completion of the initialization sequence.

	However, Lee teaches that the one or more operations were operations of an initialization sequence or that the trigger is completion of the initialization sequence (Col. 7, Lines 4-11; Col. 16, Lines 26-30).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Lee with those of Priel in order to allow for Priel’s method to operate during known situations such as initialization, which would increase its usefulness and help to more efficiently use multi-processor systems, thereby potentially increasing user buy-in.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Priel and Lee, as applied to claim 1 above, and further in view of Buchnik et al (U.S. Pat. Pub. No. 2015/0200854 A1, hereinafter Buchnik).

As per claim 4, Priel and Lee do not teach rebalancing, by the storage controller, the at least one remaining operation among the plurality of processor cores in response to a performance metric meeting a threshold.

However, Buchnik teaches rebalancing, by the storage controller, the at least one remaining operation among the plurality of processor cores in response to a performance metric meeting a threshold (Paragraph [0029]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Buchnik with those of Priel and Lee in order to allow for Priel’s and Lee’s method to more efficiently process operations by use of load balancing, which could increase the usability and thus the buy-in by potential users.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Priel and Lee, as applied to claim 1 above, and further in view of Naveh et al (U.S. Pat. Pub. No. 2014/0129808 A1, hereinafter Naveh).
Naveh was cited in the previous office action.

As per claim 5, Priel and Lee do not expressly teach migrating, by the storage controller, at least one operation from the at least one remaining operation to a target processor core from among the plurality of processor cores based on a mapping.

However, Naveh teaches migrating, by the storage controller, at least one operation from the at least one remaining operation to a target processor core from among the plurality of processor cores based on a mapping (Paragraph [0017]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Naveh with those of Priel and Lee in order to allow for Priel’s and Lee’s method to take advantage of different cores to more efficiently place operations, which could increase the overall efficiency of the method and thus increase user satisfaction.

As per claim 6, Priel and Lee do not expressly teach preventing, by the storage controller, processing of at least one operation from the at least one remaining operation by the first processor core while the at least one remaining operation is migrated to a target processor core from among the plurality of processor cores.

However, Naveh teaches preventing, by the storage controller, processing of at least one operation from the one or more operations by the first processor core while the at least one operation is migrated to a target processor core from among the plurality of processor cores (Paragraph [0017]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Naveh with those of Priel and Lee in order to allow for Priel’s 

As per claim 7, Priel and Lee do not expressly teach determining, dynamically by the storage controller, a target processor core from among the plurality of processor cores.

However, Naveh teaches determining, dynamically by the storage controller, a target processor core from among the plurality of processor cores (Paragraph [0017]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Naveh with those of Priel and Lee in order to allow for Priel’s and Lee’s method to take advantage of different cores to more efficiently place operations, which could increase the overall efficiency of the method and thus increase user satisfaction.

Claims 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Priel in view of Lee and further in view of Yamada et al (U.S. Pat. Pub. No. 2009/0007121 A1, hereinafter Yamada).
Yamada was cited in the previous office action.

As per claim 8, it is a computing device of method claim 1 with additional limitations.  Those limitations that correspond to claim 1 are rejected for the same reasons.

As to the additional limitations, Priel teaches a memory containing machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of 

Priel and Lee do not expressly teach one or more of the interrupt service routines.

However, Yamada teaches one or more interrupt service routines (Paragraph [0014]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Yamada with those of Priel and Lee in order to allow for Priel’s and Lee’s computing device to more flexibly handle a variety of different types of known computing tasks, which could increase the situations in which potential users might find it useful.

As per claim 11, it is a computing device claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claims 15 and 18, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Priel and Yamada, as applied to claim 8 above, and further in view of Naveh.

As per claims 12-14, they are device claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 19 and 20, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed on 04/07/2021, with respect to the rejections of claims 1, 4-8, 11-15, and 18-20 under Dhakshinamurthy have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lee and a separate new grounds of rejection is made in view of Schneider.

Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive.

With respect to prior art rejections, applicant argues the following in the remarks:
a.	The combination of Priel and Lee would not result in the claimed invention because Lee does not perform a processing core change.
b.	There is no proper motivation to combine Priel and Lee.

The examiner respectfully disagrees with the applicant:

b.	The examiner would point out that Priel had previously imagined the use of triggering events.  It would be reasonable, therefore, to search and discover particular triggering events that had previously been used in other circumstances.  Such a search could uncover the trigger contemplated by Lee.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Pub. No. 2009/0150474 A1 – Specifically paragraph [0035] teaches that a trigger can include a part of the initialization sequence.  While it does not specifically mention the completion of the initialization sequence, the moment of completion would be encompassed by the broader teaching of “part of the initialization sequence.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196